Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 8-10, 12-16,  are rejected under 35 U.S.C. 103 as being unpatentable Ford (US Publication 2016/0260171), in view of Witkowski (US Publication 2020/0380512, where provisional has been checked for priority support). 
 With regard to claims 1 and 15, Ford discloses A method comprising: receiving, from a first computing device associated with a first party of an …transaction, a first request to originate a contract associated with the … transaction, wherein the first request includes a first draft of the contract ([99], “…the Seller and the Buyer roles may share similar functions to initiate a transaction to exchange virtual goods or services. For example, they may send a “Proposal Broadcast,” which is not targeted at any specific recipient. In embodiments, this message may detail what the party is offering and what the terms are (e.g., price, resources, etc.)…”; where the terms are interpreted as comprising a contract, and the initiating of the transaction comprising the terms is interpreted as a request to originate  a contract; [127], “…the Seller may have sent an initial Proposal Broadcast message…which may result in a Buyer sending a Proposal Counteroffer message…”) ; 
adding a first transaction to a distributed ledger, the first transaction generated at least in part based on contents of the first draft of the contract ([65], “…data is received by one or more nodes in the peer-to-peer network for inclusion in the block chain. This data is generally referred to as a “transaction” and is made available generally to the nodes in the peer-to-peer network.”; Figure 3, # 320); 
receiving, from at least one of the first computing device and a second computing device associated with a second party of the…transaction, transaction information regarding the … transaction ([100] and Figure 4, #420, Proposal counteroffer; [102], “…the Buyer-Seller interaction may result in an exchange of several messages as the two parties confirm or refine the details of the agreement…”, where the refined details are interpreted as comprising transaction information; [127], “…the Seller may have sent an initial Proposal Broadcast message…which may result in a Buyer sending a Proposal Counteroffer message…”; Figure 5); 
generating a second draft of the contract based on the transaction information; and adding a second transaction to the distributed ledger, the second transaction generated at least in part based on contents of the second draft of the contract ([100], Figure 3 and Figure 4, #420, Proposal counteroffer, [102], where the refined details are interpreted as comprising transaction information comprising the contract counteroffer).  
Ford does not specifically disclose an energy transaction. However, Witkowski discloses applying the contract method and system to energy transactions (Figures 2A, 2B). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for contract generation as disclosed by Ford with the contract method and system application to energy transactions as disclosed by Witkowski, because application of the energy transactions to the blockchain would allow for faster reconciliation between the parties, facilitate interactions with multiple pipelines (see Witkowski, Abstract) and would also reduce potential errors which arise in other methods/system (see Witkowski, [2]-[6]).
With regard to the further limitations of claim 15, Ford discloses a system comprising: a processor ([213] and Figure 23, #2301); and a memory storing instructions which, when executed by the processor, cause the processor to perform the recited steps ([214] and Figure 23, “one or more storage devices 2308 each of which includes a storage medium such as magnetic tape or disk, or an optical medium that might be used to record programs of instructions for operating systems, utilities, and applications, which may include embodiments of programs that implement various aspects of the present invention…”). 

 With regard to claims 2 and 16, Ford, in view of Witkowski disclose the limitations of claims 1 and 15 as discussed above.  Ford further discloses receiving, from at least one of the first computing device and the second computing device, a request to finalize the contract ([100], “…the system may support a negotiation protocol, which may comprise two other messages: “Proposal Counteroffer” and “Proposal Accepted.” These messages may be used to refine or finalize an agreement…”, where proposal accepted is interpreted as a request to finalize the contract); and adding a third transaction to the distributed ledger, the third transaction generated at least in part based on a finalized version of the contract ([115], Figure 3, Proposal accepted, “…the Seller examines the block chain to determine whether it contains a message that is relevant to the Seller…examples of messages that may be received include…a Proposal Accepted message 330…”; where the accepted proposal is interpreted as comprising the finalized version of terms of the contract).

With regard to claim 8, Ford, in view of Witkowski disclose the limitations of claim 1 as discussed above.  Ford further discloses the first transaction includes (i) an identifier of a first party associated with the first computing device and (ii) an identifier of the second party ([81]-[82], Figure 2, #222, Unique ID of sender and recipient in transaction; [75] and Figure 1 disclosing each party associated with a given computing device). 

With regard to claim 9, Ford, in view of Witkowski disclose the limitations of claim 1 as discussed above.  Ford further discloses the transaction information includes trade volume information and/or price information ([99], “…Proposal Broadcast…this message may detail what the party is offering and what the terms are (e.g., price, resources, etc.)…”).  Witkowski also discloses the transaction information includes trade volume information and/or price information ([31]).

 With regard to claim 10, Ford, in view of Witkowski,  disclose the limitations of claim 1 as discussed above, and Ford further discloses the first party is a seller and the second party is a buyer ([89], [92], “…the Seller functions in the role of the provider of a virtual offering …”; [93], “…the Buyer functions in the role of the purchaser of a virtual commodity or service”;  [94], Figure 2, #222).  

With regard to claim 12, Ford, in view of Witkowski,  disclose the limitations of claim 1 as discussed above, and Ford further discloses the second transaction includes (i) an identifier of the of the first party, (ii) an identifier of the second party ([81]-[82], Figure 2, #222, Unique ID of sender and recipient in transaction; where the repetition of “of the” in the limitation (i) an identifier of the of the first party is interpreted as typographical error);
and (iii) a copy of at least a subset of the transaction information ([81], “…Additionally, the identifier of the owner/sender may be used or linked to an account to pay for processing fees or other fees associated with using the block chain as a communication channel, to perform computations, pay for goods, or other actions. Alternatively, a separate account identifier (not shown) may be specified and used for payment purposes.”; where the account identifier or other transaction information comprised in the message is interpreted as a ‘copy’ of the original data).

With regard to claim 13, Ford, in view of Witkowski,  disclose the limitations of claim 1 as discussed above, and Ford further discloses executing one or more of a nomination process, a confirmation process, a scheduling process, a reconciliation process, billing and payment processes, and imbalance resolution processes ([190]-[195], which disclose “Escrow—Transfer Funds Message Procedure” and “Escrow—Release Funds Procedure”, where the message associated with the transfer funds message procedure is broadly interpreted as a bill comprised in a billing process, and the release funds procedure is broadly interpreted as a payment process).

 With regard to claim 14, Ford, in view of Witkowski,  disclose the limitations of claim 1 as discussed above, and Ford further discloses storing, in a database, a copy of at least one of the first draft of the contract, the second draft of the contract, the first transaction and the second transaction ([49], “…the contents of the ledger are stored in a linked list of data “blocks,” where each block records a number of “transactions” (i.e., transfers of currency units between accounts).”; Figure 2, transactions stored in blocks on blockchain, where the blockchain ledger comprises a database storing transactions). 

 


Claims 3-7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0260171), in view of Witkowski (US Publication 2020/0380512, where provisional has been checked for priority support), in further view of Turgman (US Publication 2020/0364813).
With regard to claims 3 and 17, Ford, in view of Witkowski disclose the limitations of claims 2 and 16 as discussed above.  Ford further discloses the third transaction includes (i) an identifier of the first party, (ii) an identifier of the second party ([81]-[82], Figure 2, #222, Unique ID of sender and recipient in transaction). Ford further discloses the transaction including (iii) a hash generated at least in part based on data related to the contract ([82], [83], “…the message 222 may include a way or ways for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key.” (Emphasis added); where the message data comprises data related to the contract; see Figure 2, #220, #222).  However, Ford does not specifically disclose that the hash is generated based on an image of the contract.  
However, Turgman discloses contract data deployed to the blockchain being at least in part based on an image of the finalized version of the contract ([46], “…In step 302, variable(s) of the smart contract are replaced with one or more user-specified parameters. For example, with reference to FIG. 4, after the user-specified parameters of the smart contract being negotiated are finalized via smart content generator GUI 116A, the user-specified terms (shown as user-specified parameters 416) are provided to smart contract generator 106 via browser 136A. Variable replacer 402 of smart contract generator 406 may be configured to replace the variables in the smart contract source code file (shown as source file 412) associated with the smart contract template with user-specified parameters 416.”; [47], “…In step 304, the contract is compiled with the user-specified parameters into a format suitable for the blockchain…”; [41], “…GUI 116A renders smart contract template 202 in browser window 114A in accordance with the smart contract template's associated definition file.”; and Figure 2, which disclose the image of the contract being displayed via GUI, and the subsequent broadcasting of the template-derived smart contract is based at least in part on the image of the finalized version of the contract, see [44] and Figure 2, #222, which disclose the selectable button to indicate deploying the finalized version.)  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for contract generation as disclosed by Ford as modified by application to energy transactions as disclosed by Witkowski, with the further modification of a contract template library as disclosed by Turgman, because such a modification would enable users to customize contracts, therefore increasing ease of use and enhancing user satisfaction (See Turgman, [38]-[39]), and to combine further with the further modification of Turgman to employ a user-viewable contract image via a GUI, because such a modification would further ease use of the method and system (See Turgman, [38]-[39]).

 With regard to claims 4 and 18, Ford, in view of Witkowski disclose the limitations of claims 1 and 15 as discussed above, but do not specifically disclose contract templates associated with contract types. However, Turgman discloses receiving, prior to receiving the first request, a second request to create the contract, wherein the second request specifies a contract type ([33], “Server 134 includes a smart contract generator 106, a smart contract template library 118 (e.g., in storage), and a user interface (UI) generator 110…”; Figure 1, [38], “…GUI 116A and GUI 116B may be interacted with by users to draft a smart contract. The smart contract may be based on a smart contract template selected by the user from a plurality of smart contract templates stored in smart contract template library 118”); and transmitting, to the first computing device, a contract template associated with the contract type ([40], “To render the selected contract template via GUI 116A and/or 116B, UI generator 110 may provide information 140A and 140B to GUI 116A and 116B, respectively, that causes GUI 116A and 116B to render the smart contract template in accordance with the associated definition file.”, where Figure 1 shows template library on server, and the rendering of the template via GUI is interpreted as template transmission).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for contract generation as disclosed by Ford as modified by application to energy transactions as disclosed by Witkowski, with the further modification of a contract template library as disclosed by Turgman, because such a modification would enable users to customize contracts, therefore increasing ease of use and enhancing user satisfaction (See Turgman, [38]-[39]).

 With regard to claims 5 and 19, Ford, in view of Witkowski, in further view of Turgman, disclose the limitations of claims 4 and 18 as discussed above.  Ford further discloses messages between entities being broadcast to the blockchain, as recited in adding a … transaction to the distributed ledger ([77],[78], Figure 2), but Ford does not specifically disclose a message based on a contract template.  However, Turgman discloses a message based at least in part on the contract template, and discloses adding a … transaction to the distributed ledger, the … transaction generated at least in part based on the contract template ([45], Figure 3, disclosing the smart contract comprising user-specified parameters being deployed to blockchain, and [38], disclosing the template enabling the user-specified variables; [39], [41], [42].  It is further noted that, as Ford discloses a transaction broadcast to the blockchain for every “message” sent, as discussed above, and Turgman discloses a request for template the combination discloses messages comprising template requests being broadcast to the blockchain). 

With regard to claims 6 and 20, Ford, in view of Witkowski, in further view of Turgman, disclose the limitations of claims 5 and 19 as discussed above.  Ford further discloses the …transaction includes (i) an identifier of the first party  ([81]-[82], Figure 2, #222, Unique ID of sender and recipient in transaction). Turgman discloses broadcasting a transaction to the ledger comprising (ii) an identifier of the contract type ([42], “…Each of user interface elements 204, 206, 208, 210, 212, 214, 216, and 218 may be text boxes that enable a user to specify certain terms of the contract.”; [44], “After the users finalize the terms…the smart contract may be deployed to blockchain network 112 for execution thereby…”; where the user-specified parameters, enabled by the contract template and GUI, are interpreted as defining/comprising an identifier of the contract type).

 With regard to claim 7, Ford, in view of Witkowski, in further view of Turgman, disclose the limitations of claim 4 as discussed above.  Ford further discloses generating the second draft of the contract ([100], Figure 3 and Figure 4, #420, Proposal counteroffer, [102], where the refined details are interpreted as comprising transaction information comprising the contract counteroffer).  Turgman further discloses generating the second draft of the contract includes adding the transaction information to one or more corresponding fields within the contract template ([42], “…Each of user interface elements …represents a variable in the definition file. Each of user interface elements …may be text boxes that enable a user to specify certain terms of the contract. For example, user interface element 204 enables a user to specify the name of the provider, user interface element 206 enables a user to specify the type of service to be rendered, user interface 208 enables a user to specify the name of the consumer, user interface element 210 enables a user to specify the amount of funds to be paid to the provider, user interface element 212 enables a user specify the a refund amount to be paid by the consumer, user interface element 214 enables a user to specify a deposit amount to be paid by the provider…”; [43], “…When a particular user makes a modification to a contract term, the modification is also reflected on the other users' respective GUI. For instance, if a first user specifies a provider name via user interface 204 using GUI 116A, UI generator 110 provides the specified provider name to the second user's GUI (e.g., GUI 116B), which is updated to reflect the specified value.”; where the update is interpreted as a ‘second draft’).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0260171), in view of Witkowski (US Publication 2020/0380512, where provisional has been checked for priority support), in further view of Mahajan (US Publication 2019/0392511, where provisional applications have been checked for priority date support).
With regard to claim 11, Ford, in view of Witkowski,  disclose the limitations of claim 1 as discussed above, but do not specifically disclose an auction system.  However, Mahajan discloses the buyer is identified using an auction system ([11], [29], Figure 3, bid matching service #325 and Block chain Auction smart contract #310).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for contract generation as disclosed by Ford, as modified by application to energy transactions as disclosed by Witkowski, with the further modification of an auction system as disclosed by Mahajan, because the bid-matching system of Mahajan would provide efficient and optimized auction method and system within a blockchain based-environment offering off-chain flexibility (see Mahajan, [20]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foreign patent FR 3094519, dated 3/28/2019, attached as PDF file. Also attached as English translation from Google Patents.
R. K. Kodali, S. Yerroju and B. Y. K. Yogi, "Blockchain Based Energy Trading," TENCON 2018 - 2018 IEEE Region 10 Conference, 2018, pp. 1778-1783, doi: 10.1109/TENCON.2018.8650447, attached as a PDF file
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685